Title: Draft Conveyance of Henderson Lands by John T. Wood and Lucy Henderson Wood, [ca. May 1816]
From: Jefferson, Thomas
To: Henderson Wood, Lucy,Wood, John T.


          
            
              
                            
                            ca. May 1816
                        
            
            This indenture made on the   day of   one thousand eight hundred and sixteen between John Wood and Lucy his wife of the state of Kentucky on the one part, and Thomas Jefferson of the county of Albemarle in the commonwealth of Virginia on the other part witnesseth, that Whereas Bennet Henderson decd father of the sd Lucy was at the time of his death seized and possessed in feesimple of a certain tract of land around the town of Milton in Albemarle aforesaid, & adjacent thereto, one child’s portion whereof, on his death, descended in feesimple on the sd Lucy, who is since intermarried with the sd John; and one other child’s portion thereof descended in feesimple on Nancy Crawford Henderson, another of the daughters of the sd Bennet, who is since intermarried with Matthew Nelson, which said Matthew & Nancy Crawford his wife have in due form of law sold & conveyed the sd child’s portion so descended on the sd Nancy Crawford to the sd John Wood in feesimple.
            Now therefore the sd John & Lucy his wife, in consideration of the sum of two hundred dollars to them in hand paid by the said Thomas, and of the further sum of one thousand dollars secured to be paid, have given, granted, bargained and sold unto the sd Thomas the two portions of the sd lands and their appurtenances held by the sd Bennet Henderson around the town of Milton and descended on the sd Nancy Crawford & Lucy, and all their right, title, & claim therein & in every part thereof, whether divided, or undivided, in separate or joint parcels or titles, in possession, reversion or action, or in any other manner or title whatsoever: To have and to hold the sd portions of the sd lands and their appurtenances, and all rights therein to him the said Thomas and his heirs. and the sd John & Lucy his wife, jointly & severally, their joint & several heirs, executors & administrators, the sd two portions of lands & appurtenances, and all rights therein to the sd Thomas & his heirs, will for ever warrant & defend. In witness whereof the sd John & Lucy his wife have hereto subscribed their names & affixed their seals on the day and year abovewritten.
          
          
            
              
                Signed, sealed,
                }
              
              
                and delivered
              
              
                in presence of
              
            
          
        